Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I claim(s) 1-20, drawn to method of identifying breast cancer by methylation of one or more genes.
Group II, claim(s) 21-38, drawn to nucleic acids.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
 Genes recited in claim 1
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  none of the claims are generic
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: genes listed in group I-II do not relate to a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the description fails to disclose that all of the genes share a common property or activity.  Each gene is drawn to a structurally distinct nucleic acid molecule. 
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of methylation of RASSFIA and primers pairs for RASSF1A, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lesche et al. (WO 2006/008128 A2).  Lesche discloses methylation of RASSF1A (see figure 4) and primers for detection of methylation of RASSF1A (see figure and page 40).  Therefore the technical invention fails to make a contribution over the prior art. 
During a telephone conversation with Jeff Gunn on 8/24/2022 a provisional election was made without traverse to prosecute the invention of group I and genes combination of BRCA1, CCND1, PITX2, RARB, RASSF1A, claims 1-8, 14-16, 19-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-13, 18, and 21-38 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are acceptable. 
Claim Objections
Claims 2 is objected to because of the following informalities:  the claim is not grammatically correct.  Claim 2 recites “comparing the both obtained detection results” and should recite comparing the detection results”  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 14, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and law of nature without significantly more. The claims recite abstract idea that include mental processes.  This judicial exception is not integrated into a practical application because the additional elements recited in the claims do not integrate the abstract idea or law of nature and are not significantly more than the law of nature. 
The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? Yes all of the claims are directed to a process.
Step 2A.  Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception) and does the claim recite additional elements that integrate the judicial exception into a practical application? 
Yes the claims are directed to law of nature and recite an abstract idea but the additional elements do not integrate the judicial exception into a practical application. 
With regard to claim 1, the claims recite the abstract idea of a mental process, the step of “comparing” the methylation levels detected in step 2) with normal methylation levels of the corresponding biomarkers genes in a population to determine breast cancer status in the subject as recited step (3) of the claim.  The specification teaches methylation level of biomarkers can be quantitative and qualitative detection of methylation (see para 151) and establishing a written report for a physician on the relative methylation levels and report a prediction of breast cancer (see para 154).  However, neither the specification or the claims set forth limiting definition for comparing and step (3) is given the broadest reasonable interpretation to include a step that can be accomplished mentally by evaluating data and critical thinking process wherein one mentally compares the methylation level of the elected genes in a reference and a sample and concludes a subject breast cancer status.   Claim 2 recites further comprising performing steps 1 and 2 and comparing both detect results to determine change in breast cancer status.  This claim like 1 is given the broadest reasonable interpretation to include a step that can be accomplished mentally by evaluating data and critical thinking process wherein one mentally compares the methylation level of the elected genes in a reference and a sample and concludes a subject breast cancer status.
Additionally claim 1 recites a naturally occurring thing or natural phenomenon which is a natural principle: an asserted correlation between methylation level and breast cancer status.  This conclusion is supported by the recited purposes of the claimed method as set forth in the preamble (A method for identifying a gastric cancer status in a subject) and wherein clause of comparing the methylation levels to determine breast cancer status in the subject.  Additionally claim 2 and claim 3 further limit the naturally occurring thing, as claim 2 requires determining a change of the breast cancer status and claim 3 further limits the status. 
These judicial exceptions are not integrated into a practical application because the claim does not recite additional elements that use or apply the judicial exceptions in manner that imposes a meaningful limit on the judicial exception.  The recitation of generic recitation of methylation of BRCA1, CCND2, PITX2, RARB, and RASSF1A  and difference between methylation in a sample to a reference does not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea.  
Claims 3-4 further limit the DNA being treated with bisulfite.  Claim 7 and 8 recites the elected gene combination.  Claim 13 limits the target region is at least 50 bases of the biomarker gene.  Claim 19 recites determining breast cancer subject according to methylation levels of  biomarker marker based on logistic regression.  Claim 20 further limits the samples.  The dependent claims recite steps do not provide significantly more to the claims outside of the judicial exception as they encompass conventional techniques as described in the instant specification as noted above.  Additionally claim 2-3 and 19 further limit the judicial exception.  This limitation does not add significantly more to the claims outside of the judicial exception as it further characterizes the judicial exception regarding the correlation of the methylation and breast cancer. None of these claims recite additional elements that integrate the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? No.
With regard to claim 1, additional steps of collecting a biological sample and detecting methylation of BRCA1, CCND2, PITX2, RARB, and RASSF1A  is well-understood, routine, and conventional activities in the art.  The step of obtaining a biological sample and detecting methylation of BRCA1, CCND2, PITX2, RARB, and RASSF1A  merely instructs a scientist to use well established, routine and conventional nucleic acid techniques to gather samples for diagnostic analysis.  Additionally the step of detecting methylation of BRCA1, CCND2, PITX2, RARB, and RASSF1A   is well-established, routine and conventional in the art.  As address in the instant specification methods of methylation detection are known in the art and commercially available (for example HeavyMethyl and common TaqMan) (See para 149).   There is no combination of elements in this step that distinguishes it from well-understood, routine and conventional data gathering activity engaged in by scientists prior to applicant’s invention and at the time the application was filed.  Many cited prior art references in this record demonstrate that these techniques were conventional at the time of the invention.  The prior art demonstrates determining methylation of BRCA1, CCND2, PITX2, RARB, and RASSF1A  in breast cancer patients (Thus the prior art and specification demonstrates it was routine, well-known and conventional in the art to determine methylation of BRCA1, CCND2, PITX2, RARB, and RASSF1A  ).  The claim limitations are general data gathering and analysis methods that were well-known, routine and conventional in the art, but not practical method steps that serve to create a method that is significantly different than the judicial exception which the claims recite and the claim as a whole does not amount to significantly more than the exception itself.   The dependent claims do not provide significantly more to the claims outside of the judicial exception as they encompass conventional techniques as described in the instant specification as noted above.  
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exceptions not already present when the elements are considered separately because the steps of the claim merely direct one to gather data necessary to implement the abstract steps step using widely used conventional techniques.  
Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 14,  and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lesche (WO 2006/008128 A2).
Lesche teaches epigenetic methods for breast cell proliferative disorders.  Lesche teaches hypermethylation of RASSF1A, RARB, and CCND2 (see methylation and breast cancer).  Lesche teaches the use of a selection of multiple markers for screening, diagnosis and therapeutic monitoring of breast cancer (see pg. 8).  Lesche teaches the treatment and monitoring of breast cell proliferative disorders (see pg. 44) (claim 2).
Lesche teaches the use of bisulfite with one or more methylation assays to determine methylation status of SEQ ID NO 1 to 118 and SEQ ID NO493 to 964 (See pg. 27).  Lesche teaches genomic DNA is isolated from body fluids of the subject including blood (see pg. 28).  Lesche teaches treating the DNA with bisulfite reagent followed by analyzing in order to determine the methylation state of target gene sequence associated with development of breast carcinomas (claim 4-5).  Lesche teaches the target region comprises at least 16 contiguous nucleotides of at least one gene or genomic sequence from those listed in table 3 (claim 14).  Lesche teaches one or more genes of BRCA1, CCND2, RARB, SEQ ID NO 3 and RASSF1A (see pg. 30) and teaches these markers for differentiation of breast cancer, including DCIS from benign breast disorders by methylation (claim 3 breast cancer subtype and stage). Lesche further teaches genes of SEQ ID NO 3, which comprises methylated SEQ ID NO 497 and unmethylated SEQ ID NO 733, which comprises PITX2 (see table 3) (claim 6-8).   Lesche teaches labeled probes and teaches the use of blocker probes which comprise at least 9 nucleotides which hybridize to SEQ ID no 493 to 964.  Lesche teaches detecting methylation levels of PITX, BRCA1, CCND2, RARB, and RASSF1A.  Lesche teaches analysis based on logistic regression (see example 1 and 2) (claim 19). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (2017) in view of Hogan et al. (US Pat. 5,541,308, July 30, 1996).
Lesche teaches HeavyMethyl assay wherein methylation specific blocking probes covering CpG positions enable methylation specific selective amplification of a nucleic acid sample (see pg. 21-22). Lesche teaches analysis by MethyLight and the use of blocking oligonucleotides (primers) and comprise at least 16 base pair long segment of one or more of SEQ ID NO 493-964 (see pg. 29).
Lesche exemplifies a real time assay analysis of breast cancer markers comprising CCND2, RASSF1A by HeavyMethylat assay for analysis of bisulfite treated DNA.
Lesche teaches analysis of CpG methylation status of target sequences and comparison of methylation levels with control levels to determine breast cancer carcinoma and grading.  Lesche teaches at least one target sequence comprising at least 16 contiguous nucleotides of a gene or sequence from CCND2, SEQ I DNO 3, RARB, RASSF1A and BRCA1 (see pg. 45).  Lesche teaches amplification is carried out by PCR using a set of primers that include at least two oligonucleotides that are identical to at least 16 base pair segment of a base sequence selected SEQ ID NO 493 to 964 and in the presence of blocker oligonucleotides (see pg. 54). Lesche teaches at least two oligonucleotides that are primer oligonucleotides that amplify DNA sequences of SEQ ID NO 1-118 and SEQ ID No 493-964 (see pg. 43).  Lesche teaches a blocking oligonucleotide comprises at least 9 nucleotides that hybridizes to treated SEQ ID NO 493 to 964. Lesche further teaches oligonucleotide probes that are dual labeled with a fluorescent reporter and quencher (see pg. 59).  Lesche teaches BRCA1, SEQ ID NO 624, which includes instant SEQ ID NO 20 at position 1079-1101, instant SEQ ID NO 21 at position 1218-1236, and instant SEQ ID NO 23 at position 1105-1136 and SEQ I DNO 860, which includes instant SEQ ID NO 21 at position 1081-1105. Lesche teaches CCDN2, SEQ ID NO 699 which comprises instant SEQ I DNO 32 at position 1532-1557, instant SEQ ID NO 33 at position 1675-1701, and instant SEQ ID NO 35 at position 1570-1594 and  SEQ ID NO 935, instant SEQ ID NO 34 at 1541 to 1575.  Lesche teaches PITX2, SEQ ID NO 497 which comprises instant SEQ I DNO 72 at position 837-858, instant SEQ ID NO 73 at position 979-999 and instant SEQ ID NO 75 at position 887 to 907, SEQ ID NO 733 which comprises instant SEQ ID NO 74 at position 842-876.   Lesche teaches RARB gene comprising SEQ ID NO 667, which has instant SEQ ID NO 88 at position 718-742, instant SEQ ID NO 89 at position 803 to 829, and instant SEQ ID 91 at position 771-791,  SEQ ID NO 903 which has instant SEQ ID NO 90 at position 783 to 821.  Lesche teaches RRASSF1A, SEQ ID NO 672 which comprises instant SEQ ID NO 100 at position 1186-1201, instant SEQ ID NO 101 at positions 1341-1358, and instant  SEQ ID NO 103 at positions 1320-1339 and SEQ ID NO 908 which comprises instant SEQ ID NO 102.  Lesche does not specifically teach the use of specific primer pairs sequence, blocking sequence, or a probe sequence.

However, Hogan et al. (herein referred to as Hogan) teaches the use of specific primers col. 6-7, lines 50-67, lines 1-12, and furthermore provides specific guidance for the selection of primers, 
	"Once the variable regions are identified, the sequences are aligned to reveal areas of maximum homology or 'match'.  At this point, the sequences are examined to identify potential probe regions.  Two important objectives in designing a probe are to maximize homology to the target sequence(s) (greater than 90% homology is recommended) and to minimize homology to non-target sequence(s) (less than 90% homology to non-targets is recommended).  We have identified the following useful guidelines for designing probes with the desired characteristics.
First, probes should be positioned so as to minimize the stability of the probe:nontarget nucleic acid hybrid.  This may be accomplished by minimizing the length of perfect complementarity to non-target organisms, avoiding G and C rich regions of homology to non-target sequences, and by positioning the probe to span as many destabilizing mismatches as possible (for example, dG:rU base pairs are less destabilizing than some others).  Second, the stability of the probe:target nucleic acid hybrid should be maximized.  This may be accomplished by avoiding long A and T rich sequences, by terminating the hybrids with G:C base pairs and by designing the probe with an appropriate Tm.  The beginning and end points of the probe should be chosen so that the length and %G and %C result in a Tm about 2-10oC higher than the temperature at which the final assay will be performed.  The importance and effect of various assay conditions will be explained further herein.  Third, regions of the rRNA which are known to form strong structures inhibitory to hybridization are less preferred.  Finally, probes with extensive self complementarity should be avoided."

Hogan teaches that ''while oligonucleotide probes of different lengths and base composition may be used, oligonucleotide probes preferred in this invention are between about 15 and about 50 bases in Iength'' (col. 10, Iines l3-15). Oligonucleotides complementary to sequences adjacent to the probe regions were synthesized and used in the hybridization mix according to Hogan et al.,U.S. Pat. No. 5,030,557., filed Nov. 24, 1987, entitled ''Means and Method for Enhancing Nucleic Acid Hybridization (the ''helper '' patent application). Hogan teaches that oligonucleotide probes may be labeled by any of several well-known methods such as radioisotopes, non-radioactive reporting groups, non-isotopic materials such as fluorescent molecules (col. 10, Iines 45-60). Hogan teaches that probes may be labeled using a variety of labels, as described within, and may be incorporated into diagnostic kits. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to design primers and probes to detection methylation of CCND2, PITX2, RARB, RASSF1A and BRCA1 and include primers and probe that detect a panel of methylation genes associated with breast cancer as taught by Lesche.  Lesche teaches the use of primers, blocking probe and labeled probe to detect target sequences including CCND2, PITX2, RARB, RASSF1A and BRCA1.  To practice the method of Lesche of detecting methylation in a panel of genes associated with breast cancer, the ordinary artisan would have been motivated to a number of different primers, blocking primers and probes as taught by Leshe. 
Designing primers and probes which are equivalents to those taught in the art is routine experimentation. The prior art teaches the parameters and objectives involved in the selection of oligonucleotides that function as probes and primers, see Hogan et al. Moreover there are many internet web sites that provide free downloadable software to aid in the selection of primers drawn from genetic data recorded in a spreadsheet. The prior art is replete with guidance and information necessary to permit the ordinary artisan in the field of nucleic acid detection to design primers and probes. The ordinary artisan would be motivated to have designed and tested new primers or probes to obtain additional oligonucleotides that function to detect methylation of   CCND2, PITX2, RARB, RASSF1A and BRCA1 and identify oligonucleotides with improved properties. The ordinary artisan would have a reasonable expectation of success of obtaining additional probes from within the sequences and teachings of Lesche. Thus, for the reasons provided above, the ordinary artisan would have designed additional primers and probes using the teachings in the art at the time the invention was made.

Conclusion
No claims are allowable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912. The examiner can normally be reached M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAE L BAUSCH/            Primary Examiner, Art Unit 1634